TimxiN, J.
I concur in the reversal of this judgment, but not with all that is said in the opinion. I think the reversal might also have been put upon these grounds: The legislature itself in enacting the statute in question (sec. 1953%) distinguished between life insurance companies doing business in this state and those merely having in force policies of life insurance issued or delivered in this state. This distinction is necessary to harmonize the provisions of other statutes upon the same subject, and it is in line with the decision of this court in Chicago T. & T. Co. v. Bashford, 120 Wis. 281, 97 N. W. 940. Having come to the conclusion that the appellant is properly classed as an insurance company “having in force policies issued or delivered” in this state, the question arises whether a foreign corporation, having withdrawn from this *569state except for the purpose 'of service of process to enforce its former contracts, can be made subject to a penal law of this state for failure to make and file with the insurance commissioner annual reports. I think the case in this particular is ruled by McBride v. Fidelity & C. Co. 14 Tex. Civ. App. 280, 37 S. W. 1091; Hooper v. California, 155 U. S. 648, 15 Sup. Ct. 207 (properly interpreted) ; Pennoyer v. Neff, 95 U. S. 714; State v. Lancashire F. Ins. Co. 66 Ark. 466, 51 S. W. 633, 45 L. R. A. 348; Hammond P. Co. v. Arkansas, 212 U. S. 322; American B. Co. v. United F. Co. 213 U. S. 347.
Unlike cases involving the offense of “uttering” or “publishing,” the act or omission here sought to be penalized took place outside of the limits of the state, after the withdrawal of appellant from the state, and the appellant was not at the time actually or constructively within the state or a citizen of this state. McBride v. Fidelity & C. Co., supra; Comm. v. Kunzmann, 41 Pa. St. 429.